            Case 2:19-mj-00969-DJA Document 9 Filed 03/09/20 Page 1 of 4




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada State Bar No. 11479
     ANDREW WONG
3    Assistant Federal Public Defender
     Nevada State Bar No. 14133
4    411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
5    (702) 388-6577/Phone
     (702) 388-6261/Fax
6    Andrew_Wong@fd.org

7    Attorney for Matthew Michael Hansen

8
                                 UNITED STATES DISTRICT COURT
9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:19-mj-969-DJA

12                  Plaintiff,                              STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13          v.
                                                            (First Request)
14   MATTHEW MICHAEL HANSEN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, Special United States Attorney, and Rachel Kent, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Andrew Wong, Assistant Federal Public Defender, counsel for Matthew Michael Hansen,
21   that the bench trial currently scheduled on March 18, 2020 at 9:00 am, be vacated and continued
22   to a date and time convenient to the Court.
23          This Stipulation is entered into for the following reasons:
24          1.      On March 3, 2020, Mr. Hansen filed a motion to dismiss counts one and two of
25                  the criminal complaint.
26
            Case 2:19-mj-00969-DJA Document 9 Filed 03/09/20 Page 2 of 4




1           2.      Briefing on the motion will not be completed by the currently set trial date of
2                   March 18, 2020.
3           3.      The parties agree that a continuance is necessary to fully brief the issues and
4                   for the Court to adjudicate the motion to dismiss.
5           4.      Additionally, denial of this request for continuance could result in a
6    miscarriage of justice. The additional time requested by this Stipulation is excludable in
7    computing the time within which the trial herein must commence pursuant to the Speedy Trial
8    Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
9    18, United States Code § 3161(h)(7)(B)(iv).
10          This is the first request for a continuance of the bench trial.
11          DATED this 9th day of March, 2020.
12
13    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
14
15       /s/ Andrew Wong                                  /s/ Rachel Kent
      By_____________________________                  By_____________________________
16    ANDREW WONG                                      RACHEL KENT
      Assistant Federal Public Defender                Special Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
                                                       2
            Case 2:19-mj-00969-DJA Document 9 Filed 03/09/20 Page 3 of 4




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
     UNITED STATES OF AMERICA,                               Case No. 2:19-mj-969-DJA
4
                    Plaintiff,                               FINDINGS OF FACT, CONCLUSIONS
5                                                            OF LAW AND ORDER
            v.
6
     MATTHEW MICHAEL HANSEN,
7
                    Defendant.
8
9
                                         FINDINGS OF FACT
10
11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13      1. On March 3, 2020, Mr. Hansen filed a motion to dismiss counts one and two of the

14          criminal complaint.

15      2. Briefing on the motion will not be completed by the currently set trial date of March

16          18, 2020.

17      3. The parties agree that a continuance is necessary to fully brief the issues and for the

18          Court to adjudicate the motion to dismiss.

19      4. Additionally, denial of this request for continuance could result in a miscarriage of

20   justice. The additional time requested by this Stipulation is excludable in computing the time

21   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,

22   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United

23   States Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

24          This is the first request for a continuance of the bench trial.

25
26
                                                       3
            Case 2:19-mj-00969-DJA Document 9 Filed 03/09/20 Page 4 of 4




1                                      CONCLUSIONS OF LAW

2           The ends of justice served by granting said continuance outweigh the best interest of the
3    public and the defendant in a speedy trial, since the failure to grant said continuance would be
4    likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
5    opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
6    account the exercise of due diligence.
7           The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
8    United States Code, Section 3161(h)(7)(A), when the considering the facts under Title 18,
9    United States Code, § 316(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12                                                              May 27, 2020
     March 18, 2020, at 9:00 a.m., be vacated and continued to ________________ at the hour of
13   ___:___ __.m.
     9:00 a.m.
14                      9th day of March, 2020.
            DATED this ____
15
16                                                  UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
                                                       4
